DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims received 05/02/2022 have been entered and fully considered.  Claims 1-20 are pending and examined herein.

Information Disclosure Statement
The information disclosure statement filed 07/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.  Foreign Patent Document 36 has not been considered because no copy has been provided and the document number is invalid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0088995 A1 (“Asano”).
Regarding claims 1-3, 5-8, and 10-20, Asano discloses a solid electrolyte material represented by the formula Li6-3zYzX6, where 0<z<2 is satisfied; and X represents Cl or Br (Abstract).  This corresponds to the instant formula when z=0, k=3, f=1, M is Li, Me is Y (i.e. a trivalent metal element, a rare earth element), and X is Cl or Br.
It is deemed that the stacking faults [claims 1 and 3], crystalline structure [claims 2, 10-14, 17-18, and 20], average diffraction crystallite size [claim 16], and layered atomic arrangement [claim 19] are inherent characteristics and/or properties of the specifically disclosed solid electrolyte material.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 4, Asano discloses a solid electrolyte material of claim 1.  As shown in Figs. 6, 10, and 12, the X-ray diffraction pattern measured with Cu K-alpha radiation does not include a peak between 16° and 25° 2-theta.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088995 A1 (“Asano”) in view of US 2020/0328455 A1 (“Sakai”).
Regarding claim 9, Asano discloses a solid electrolyte material of claim 1.  While Asano discloses the solid electrolyte material consists of Li, Y, and Cl or Br, Asano does not expressly disclose the electrolyte material consists of Li, Y, Cl, and Br.
Sakai discloses a solid electrolyte material consisting of Li, Y, Br, and Cl (Abstract; Tables 1 and 2).  Sakai teaches that substituting the Br sites with Cl provides higher Li ion conduction and a high-performance battery can be realized ([0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an electrolyte material consisting of Li, Y, Cl, and Br to provide higher Li ion conduction and realize a high-performance battery as taught by Sakai.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727